Citation Nr: 1746000	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-18 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3. Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the issue of service connection for post-traumatic stress disorder with symptoms of chronic sleep impairment was granted in October 2012.  That award constitutes a full grant of the disability sought, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran withdrew the issues of service connection for fatigue and widespread joint and muscle pain.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, his headache disorder is related to his period of active duty.

2 The Veteran's patellofemoral pain syndrome of the right knee is primarily manifested by no less than 135 degrees flexion, 0 degrees of extension, and no additional limitation of motion followed by repetitive use.  There is X-ray evidence of arthritis.

3 The Veteran's patellofemoral pain syndrome of the left knee is primarily manifested by no less than 135 degrees flexion, 0 degrees of extension, and no additional limitation of motion followed by repetitive use.  There is X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).

2. The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5260 (2016).

3. The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims in June 2008 and May 2009 letters.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file service treatment records and post-service VA and private treatment records.  The Veteran has not identified any outstanding treatment records.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examinations.

In April 2017, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings- the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board concludes that it has fulfilled its duty under Bryant.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


II. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include(a) undiagnosed illness,(b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or(c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

B. Merits of the Claim

The Veteran has asserted that his headache disorder began during service and he started having headaches during service.  The Veteran has indicated that the headaches may be an undiagnosed illness related to service in the Persian Gulf.  See January 2008 Statement in Support of Claim.  

Initially, the Board notes that the Veteran has a diagnosis of tension headaches; thus, his headache disorder is not undiagnosed.  See October 2013 VA Examination.

The service medical records include complaints and treatment for headaches.  In September 1990, outpatient records noted headaches of and on for one month.  The headaches were diagnosed as probable muscle contraction headaches.  The Veteran was prescribed Midrin for treatment.  A June 1991 examination report noted the Veteran's complaints of temporal headaches two times a month.  

The Veteran was afforded a VA headaches examination in October 2013.  The examiner reviewed the claims file and performed a physical examination.  The examiner noted that the Veteran is currently diagnosed with tension headaches.  The examiner identified headaches in the Veteran's medical history, specifically; the examiner noted the documented headaches treated with Midrin in 1990 and 1991.  Furthermore, the examiner noted the Veteran has chronic allergic rhinitis, including multiple complaints from 1986 to 1993.  The examiner also noted that, in June 1991, the Veteran was given a splint for his temporomandibular joint disorder, causing his headaches to subside.  The examiner opined that it is reasonable to state the Veteran's current tension headaches are the same as those reported in service.  Therefore, the examiner concluded that it was at least as likely as not (50 percent or greater probability) the Veteran's headaches were incurred in or caused by the Veteran's active military service.  

There is a negative opinion in the record concerning the etiology of the Veteran's headaches an August 2008 VA examiner.  However, the Board finds that the opinion of the examiner warrants less probative weight than the October 2013 VA opinion of record, as there is no indication the August 2008 examiner reviewed the Veteran's entire claims file, including his service treatment records.  Further, there is no evidence that the examiner considered direct service connection after ruling out undiagnosed illness.  The Board finds this examination to be inadequate and, therefore, affords it no weight.

The Board considers the October 2013 VA examiner's medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinion, and supported the opinion by utilizing his medical knowledge as well as citing to evidence included in the record.  The opinion was based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record, to include specific dates of service.  The examiner offered a positive direct nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, resolving reasonable doubt in favor of the Veteran, the claim for service connection for headaches is granted.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

A. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).




B. Patellofemoral Syndrome of the Right and Left Knee

The Veteran's bilateral patellofemoral syndrome of the knees is currently rated under 38 C.F.R. § 4.71a, DC 5299-5020 (2016).  Under 38 C.F.R. § 4.27 (2016), unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated DC may be read to indicate that synovitis is the service-connected disability since DC 5020 provides ratings specifically for this disease.

Under Diagnostic Code (DC) 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5260-61).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  A 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

The standardized range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2005).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

DC 5258 rates based on dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260 (2005).

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2005).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to factors such as weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having reviewed the evidence, the Board has determined that the Veteran's service-connected bilateral knee disabilities do not warrant a rating in excess of 10 percent at any time during the course of the appeal.

An October 2007 VA examination report reflects complaints of daily pain related to position and activity.  The Veteran reported increased pain while going up or down hills, stairs, or squatting.  He alternates his legs to help the pain.  The examiner noted the Veteran walks without a limp and without the use of an assistive device.  Upon physical examination, the Veteran was able to fully extend both knees to zero degrees and flex to 135 degrees, active, passive and after three repetitions, without pain or limitation.  The examiner noted no fatigue, weakness, or lack of endurance.  The Veteran had no spasm, weakness, tenderness, guarding, or instability.  Finally, the examiner noted there were no flare-ups, edema, effusion, catching, or redness.

The Veteran was afforded a VA examination in July 2008.  The Veteran reported pain in his knees.  He stated the pain usually occurs when he walking up or around the side of a hill.  The Veteran reports that standing still and intermittent rest will resolve the pain.  The examiner noted the Veteran's gait was normal with no joint swelling.  The examiner observed equal range of movement, normal strength, and normal reflexes.  

In June 2009, the Veteran received another VA examination.  Again, the examiner reviewed the claims file and performed a physical examination.  The examination reflects a diagnosis of bilateral chondromalacia patellae.  The Veteran reported pain, swelling, stiffness, instability, and fatigability at rest and with movement.  The Veteran reported flare-ups after working as a land surveyor all day, usually due to overuse or being on uneven ground.  Upon physical examination, range of motion consisted of bilateral knee flexion to 140 degrees without painful motion beginning at 0 degrees, and bilateral knee extension to 0 degrees with no limitation of extension due to pain.  The examiner noted no weakened movement, excessive fatigability, incoordination, or flare-ups.

A May 2012 VA examination report reflects a diagnosis of patellofemoral joint syndrome/synovitis.  The examiner noted that patellofemoral joint syndrome (PFJ) is a form of arthritis of the PF joints.  The Veteran reported that both knees are getting worse, especially the right knee.  He stated that he wakes up in pain.  The examiner noted the Veteran works as a land surveyor, a job that requires the use of the knees on uneven surfaces, hills, and brush.  Upon physical examination, range of motion consisted of bilateral knee flexion to 140 degrees without painful motion beginning at 0 degrees, and bilateral knee extension to 0 degrees with no limitation of extension due to pain.  There was no additional limitation of motion following repetitive-use.  The examiner also found tenderness or pain to palpation, normal bilateral knee strength, normal joint stability tests, no history of recurrent patellar subluxation or dislocation, no meniscal condition, and no residual symptoms due to knee procedures.  

In a February 2013 addendum, the May 2012 examiner opined that, in regards to functional impact, tasks requiring repeated flexion and extension of the knees in cold weather would be unsafe.  However, sedentary tasks should be tolerable if the Veteran can move around and change positions frequently.

A June 2014 Roseburg VAMC treatment record notes no swelling, effusion, instability, or crepitus.  An August 2014 treatment report notes an increased edema on the right more so than the left.  The Veteran continues to have pain at a tender spot on the inferior lateral aspect of the patella.  No pain noted elsewhere.

In a June 2015 VA treatment note, the Veteran reported an acute episode of swelling and pain to the right knee after hiking in the mountains.  He denied severe pain, swelling, numbness, tingling, injury, or the inability to walk.  

Finally, the Veteran was afforded a VA examination on October 2015.  After a thorough claims file review and physical examination, the examiner offered a diagnosis of patellofemoral pain syndrome.  The Veteran reported that he works as a land surveyor, which involves walking and climbing hills.  He reported flare-ups, especially after working, which became worse with uneven surfaces and prolonged sitting.  Upon physical examination, range of motion consisted of bilateral knee flexion to 140 degrees without painful motion beginning at 0 degrees, and bilateral knee extension to 0 degrees with no limitation of extension due to pain.  The examiner did observe pain with weight bearing.  There was no additional limitation of motion following repetitive-use.  Muscle strength was 5/5 for the bilateral knees, and stability testing was reported as normal.  The examiner also found normal joint stability tests, no history of recurrent patellar subluxation or dislocation, no meniscal condition, no ankylosis, and no residual symptoms due to knee procedures.  The examiner found recurrent effusion, commenting that the Veteran's knees swell about once a week after working.  Imaging showed mild degenerative changes.  Functionally, the examiner opined that the Veteran cannot sit or walk for more than one hour and should limit up and downhill climbing.  

During the April 2017 hearing, the Veteran testified that if he is working steep timber, timberland, or walking on asphalt, his knees will swell.  For relief, he goes home, relaxes, and ices his knees.  He testified that he is not receiving physical therapy and only takes over the counter medications.  

During the entirety of the appeal period, there is no indication of any such limitation of motion that would warrant disability ratings in excess of 10 percent for the Veteran's bilateral knee disabilities.  A greater 20 percent rating under DC 5003 requires greater restriction of motion.  As described, during the course of his appeal, the Veteran had flexion limited to no less than 135 degrees bilaterally and extension of 0 degrees bilaterally.  As such, neither extension limited to 10 degrees nor flexion limited to 45 degrees has been shown during the course of the Veteran's appeal.  Therefore, even compensable knee ratings are not warranted based on the demonstrated ranges of motion.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Accordingly, the criteria for a rating higher than 10 percent for limitation of motion owing to this disability have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5020, 5260, 5261.

Furthermore, the Board finds that the Veteran did not exhibit slight recurrent subluxation or lateral instability under DC 5257.  The Board observes that there is no objective evidence of any instability based on clinical testing found.  As such, the Board finds that the Veteran did not exhibit any recurrent subluxation or lateral instability, which would warrant a separate rating.  See 38 C.F.R. § 4.71a, DC 5257.

As to other alternative or additional ratings, the Board considered whether higher or separate ratings are warranted for the bilateral knee disabilities for any period of time on the basis of dislocation or removal of the semilunar cartilage under DCs 5258 and 5259, respectively.  While October 2015 imaging noted mild degenerative changes, the remaining evidence both prior and subsequent to that treatment date (specifically the VA examination reports) reflects no finding of any meniscus abnormality.  As such, there is no objective finding of any kind of meniscus condition that would warrant ratings under DC 5258 or 5259 in this case.

The Board considered the applicability of other DCs pertaining to knee disabilities, but finds that there is none that would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no clinical evidence of record of ankylosis of either knee (DC 5256), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

In reaching this conclusion, the Board has considered whether compensable disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.

In this case, the Veteran did not report experiencing pain with range of motion testing at any examination.  Consequently, pain was not found to cause functional limitation to the point that compensable ratings would be warranted.  Moreover, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not because as noted, the Veteran did not report pain during range of motion testing and the VA examiners of record specifically found that there was no objective evidence of pain during range of motion testing.  Additionally, repetitive motion was not shown to further limit range of motion in either knee.  In regards to flare-ups, the Veteran reported them after working as a land surveyor and going mountain hiking.  However, he reported no loss of motion during flare-ups.  Rather, the Veteran's description of what he experiences during flare-ups is essentially the same as his general knees-which is pain and swelling.  The Board finds that the currently assigned 10 percent disability ratings for each knee are appropriate.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for ratings in excess of 10 percent for patellofemoral syndrome of the bilateral knees must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

C. Extraschedular Considerations

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected bilateral knee disability is inadequate.  The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of pain, swelling, and locking on use after working.  These are not exceptional or unusual features of the disabilities and are symptoms contemplated in the rating criteria and related regulations.  Specifically, with regard to the Veteran's bilateral knees, his complaints of intermittent pain or tenderness were specifically contemplated by his assigned ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5020.

In this regards, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's bilateral knees.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, the Veteran's ratings contemplate his functional loss, to include limited range of motion, because of his right and left knee symptomatology.

Thus, the Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  In his April 2017 Board hearing, the Veteran reported he was still working.  As such, TDIU consideration under Rice is not applicable.


ORDER

1. Service connection for a headache disorder is granted

2. A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied

3. A rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


